

EXHIBIT 10.1
May 26, 2016


Jeffrey L. McRae
766 Harrison Road
Villanova, PA 19085
Dear Jeff:
This letter (this “Agreement”) outlines and confirms our agreement of the terms
and conditions that will apply relative to the separation of your employment
with Triumph Group, Inc. (the “Company”).
1.Separation Date: Your employment with the Company will cease after the close
of business on May 31, 2016 (the `"Separation Date").
2.Severance Payments: The Company shall pay you cash severance in the form of
continuation of your base salary from the Separation Date through the first
anniversary thereof at the annual rate of $425,000.00 (the “Severance Payment”).
The payments will be made in regular periodic installment payments at the rate
of $16,346.15 every two weeks, resulting in cumulative payments of $425,000.00,
less withholding and other customary payroll deductions. In addition, the
Company shall pay you two (2) cash bonus payments (“Severance Bonus Payments”),
one in an amount not less than $212,500.00, less withholding and other customary
payroll deductions, to be paid on May 27, 2016, and the second Severance Bonus
Payment in the amount of $425,000.00 to be paid no later than March 15, 2017.
You agree that this Severance Payment and each of the Severance Bonus Payments
are in addition to any other benefits and payments to which you are otherwise
legally entitled. Your receipt of the Severance Payment and the Severance Bonus
Payments are expressly conditioned on your execution and non-revocation of this
Agreement, including but not limited to the release provisions of paragraphs 11
and 15 hereof. Severance Payment installments shall commence within a reasonable
time after the expiration of seven (7) days of your execution of this Agreement
(assuming you have not revoked the agreement within that period under paragraph
15(h)). Notwithstanding the foregoing to the contrary, in any case where the
first and last days of the applicable release and nonrevocability periods
provided for in this Agreement (“Applicable Release Period”) are in two separate
taxable years, any payments required to be made to you under paragraph 2 of this
Agreement that are treated as deferred compensation for purposes of Section 409A
(as defined in paragraph 16 below) shall be made/commence in the later taxable
year, as soon as practicable, but in no event later than thirty (30) days
following the conclusion of the Applicable Release Period. For the avoidance of
doubt, you are not permitted to elect the taxable year in which any of the
payments under this paragraph 2 are made.
3.Timely Payment of All Final Wages: You acknowledge and agree that as of your
execution of this Agreement, you have received payment of all wages,
compensation and benefits owed to you pursuant to your employment with the
Company other than as set forth herein, the amount of any unpaid salary (less
withholdings and other customary payroll deductions) through May 31, 2017, and
reimbursement of any unreimbursed expenses incurred prior to May 31, 2016 and
properly reimbursable under Company policies. You further agree that the Company
is not indebted to you in any amount or for any reason.





--------------------------------------------------------------------------------




4.Vacation: In accordance with the Company’s existing vacation policy, you will
be paid for vacation earned as of the Separation Date but which has not yet been
taken. Your vacation pay entitlement will be forwarded to you in accordance with
the Company’s standard procedures.
5.COBRA: You and your eligible dependents will continue to be covered under the
Company’s health insurance plan if you elect COBRA coverage. If you do elect
COBRA coverage, the Company will reimburse you for your premium expense for a
period of one (1) year as additional compensation to assist you with respect to
these health coverage premiums. You will be responsible for any income taxes due
resulting from such additional payment by the Company. You will be notified of
your COBRA rights in due course by the Company. Reimbursement will be on a
non-taxable basis to the extent permitted under applicable law. Such non-taxable
reimbursement will be subject to the requirements of Section 409A (defined in
paragraph 16, below); reimbursement must be requested within three (3) months of
the date on which the COBRA premium expense was incurred and reimbursement shall
be paid to you within sixty (60) days of such request.
6.Other Insurance: Medical and dental insurance will continue until the end of
the separation month; all other insurances, other than the insurances expressly
provided for in this letter, will cease to be effective on the Separation Date.
The provisions of COBRA under paragraph 5 of this Agreement shall thereafter
apply, as applicable.
7.Triumph Group, Inc. 401(k) Plan: You are entitled to the applicable choices
outlined in the plan prospectus or its supplements in regard to your account
under the Triumph Group, Inc. 401(k) Plan (the “401(k) Plan”). Your
contributions under the 401(k) Plan will cease as of the Separation Date. No
portions of your Severance Pay or Severance Bonus Payments shall be considered
for purposes of the 401(k) Plan.
8.Restricted Stock. The vesting of the 2,400 shares of restricted stock that
were granted to you in June 2015 will be accelerated to occur on the Separation
Date. We anticipate that the tax obligation would be handled through a net
settlement transaction, as authorized under the Company's 2013 Equity and Cash
Incentive Plan. If you prefer to handle your tax obligation differently, or wish
to withhold more than the minimum federal tax rate under net settlement, please
notify us.  In the event that the Committee does not approve the acceleration of
vesting, which approval is required, the Company will make other appropriate
arrangements with respect to payment of the value of your restricted stock.
9.Company Property: You agree to return all Company property and equipment,
including but not limited to keys, badges, manuals, credit cards, engineering
stamps, Company or customer data or documents (electronic or paper and including
all copies), laptops, phones, pagers, parking passes and any other property
belonging to the Company and its affiliates.









--------------------------------------------------------------------------------




10.Cooperation: You agree to make yourself available, attend meetings, give
testimony, and otherwise cooperate as reasonably requested by the Company
regarding any litigation, arbitration, administrative proceedings,
investigations or other matters of a similar nature involving the Company of
which you had knowledge or are alleged to have had knowledge. Any address
changes should be communicated promptly to the Company. The Company shall
provide reimbursement for reasonable expenses associated with this provision.
11.Employee’s Release, Waiver and Agreement: You understand and acknowledge that
the benefits contained in this Agreement exceed the benefits to which you would
otherwise be entitled upon termination of your employment. In consideration for
the additional benefits extended to you in this Agreement, and intending to be
legally bound:
(a)You agree to RELEASE AND HOLD HARMLESS FOREVER, the Company, its subsidiaries
and affiliates and their respective directors, officers and employees from any
and all causes of action, known or unknown, arising out of or relating to your
association and/or employment with or termination from the Company, which may
have existed prior to or contemporaneously with the execution of this Agreement,
including but not limited to the following: constructive discharge, negligence,
breach of contract, breach of express or implied covenant, defamation, libel,
slander, intentional or negligent infliction of emotional distress, tortious
interference with contract, retaliation, wrongful discharge, failure to pay
wages, bonuses, commissions or other benefits, attorneys’ fees, or any other
contract or tort claims, Title VII of Federal Civil Rights Act of 1964 (Title
VII), Fair Labor Standards Act (FLSA), Americans With Disabilities Act (ADA),
Employee Retirement Income Security Act (ERISA), Equal Pay Act (EPA),
Rehabilitation Act, Family and Medical Leave Act (FMLA), National Labor
Relations Act (NLRA), Labor Management Relations Act (LMRA), Worker Adjustment
and Retraining Notification Act (WARN), Age Discrimination in Employment Act
(ADEA), Older Workers Benefit Protection Act of 1990 (OWBPA), or any other
action under any federal, state or local statute, as amended, or regulation or
other common law. Notwithstanding the foregoing, the release set forth in this
paragraph 11(a) does not apply to any claim relating to directors’ and officers’
liability insurance coverage or any right of indemnification under the Company’s
organization documents or otherwise to which you are entitled.
(b)Notwithstanding the foregoing, you understand and agree this Agreement does
not impair your right to file a charge or complaint with or participate in any
investigation or proceeding conducted by any federal, state, or local
enforcement agency such as the EEOC or NLRB; however, the consideration provided
to you in this Agreement shall be the sole relief provided for the claims that
are released and you will not be entitled to recover and you agree to waive any
monetary benefits or recovery against the Company in connection with any such
claim, charge or proceeding without regard to who has brought such complaint or
charge.
(c)You understand and agree that nothing in the Agreement impairs your right to
challenge the waiver of your ADEA claims as permitted by law.
(d)You agree to not disparage or otherwise comment negatively in any way upon
the Company or the Company’s employees, business practices, projects, clients or
services, to any person, either orally or in writing, unless otherwise provided
by law; however, the non-





--------------------------------------------------------------------------------




disparagement obligations under this paragraph do not interfere with or restrict
your ability to communicate with any federal, state, or local agency, including
any with which a charge has been filed.
(e)You agree you will not induce or encourage any employee of the Company to
leave the employment of the Company or otherwise hire or solicit any such
employee of the Company beginning from the date hereof and continuing to a date
that is six (6) months after your receipt of your final Severance Payment;
(f)You agree that you shall not at any time use, publish, disclose, or authorize
anyone else to use, publish, or disclose any Confidential Information belonging
or relating to the Company. You agree to remain bound by any Company agreement
or policy relating to confidential information, or similar matters to which you
are now subject. Confidential Information includes, but is not limited to
models, drawings, blueprints, memoranda and other materials, documents or
records of proprietary nature; information relating to research, manufacturing
processes, bills of material, finance, accounting, sales, personnel management
and operations; and information particularly relating to customer lists, price
lists, customer service requirements, costs of providing service and equipment,
pricing and equipment maintenance costs. You further agree that you will not
retain any copies or reproductions of correspondence, reports, drawings,
photographs, or documents containing Confidential Information or relating in any
way to the business of the Company. The purpose of this provision is to protect
the Company’s proprietary, confidential, and trade secret information from
improper use or disclosure, to the maximum extent permitted by law. This
confidentiality obligation does not prohibit or restrict you from initiating any
communications with, or responding to any inquiry from, or providing testimony
before any federal, state or local regulatory authority, regarding this
Agreement or its underlying facts or circumstances.
(g) For purposes of this paragraph 11, references to the Company shall be deemed
to include the Company and its affiliates, unless the context clearly indicates
otherwise.
12.Company’s Release and Nondisparagement: In consideration for the covenants
provided by you pursuant to this Agreement and intending to be legally bound,
the Company hereby agrees:
(a)     to RELEASE AND HOLD HARMLESS FOREVER you and your heirs, successors and
assigns from any and all causes of action, known or unknown, arising out of or
relating to your association and/or employment with or termination from the
Company, which have existed prior to or contemporaneously with the execution of
this Agreement; and
(b)    that no member of the board of directors of the Company or senior
executive officers of the Company will disparage or otherwise comment negatively
in any way upon you to any person, either orally or in writing, unless otherwise
provided by law; however, the nondisparagement obligations under this paragraph
do not interfere with or restrict the ability of any such person to communicate
with any federal, state, or local agency, including any with which a charge has
been filed.







--------------------------------------------------------------------------------




13.Medicare Lien Provision: You represent that you are not Medicare eligible.
You further represent and agree that you have made no claim against the Company,
nor could the Company be liable for, any medical expenses incurred by you before
or after the execution of this Agreement, except for any medical expenses for
which you are properly entitled to reimbursement under the Company’s group
health plans as an eligible employee or as a COBRA qualified beneficiary.
Furthermore, you are aware of no medical expenses that Medicare has paid and for
which the Company is or could be liable. You acknowledge and agree that, to the
best of your knowledge, no liens of any governmental entities, including those
for Medicare conditional payments, exist. You will indemnify, defend, and hold
the Company harmless from Medicare claims, liens, damages, conditional payments,
and rights to payment, if any, including attorneys' fees, and you further agree
to waive any and all future private causes of action for damages pursuant to 42
U.S.C. § 1395y(b)(3)(A) et seq.
14.Reformation and Severability: Should any of the above provisions, paragraphs
or subparagraphs of this Agreement, or any part thereof, hereafter be construed
to be unreasonable, invalid or unenforceable, you and the Company agree that the
court may modify such terms to make them reasonable and enforceable. The
invalidity of any one provision shall not affect the validity of the remainder
of the provisions, paragraphs or subparagraphs, which shall be given full effect
without regard to the invalid portions. Each provision, paragraph or
subparagraph of this Agreement is severable from all others and constitutes a
separate and distinct covenant.
15.Employee Acknowledgement:
You acknowledge and agree that the release of claims under the ADEA is subject
to special waiver protections under 29 U.S.C. § 626(f). In accordance with that
section, you specifically agree that you are knowingly and voluntarily releasing
and waiving any rights or claims of discrimination under the ADEA. By signing
this Agreement, you acknowledge that:
(a)    you have had at least 21 days to consider the terms of this Agreement and
whether or not you should sign it, and if you should execute this Agreement
prior to the expiration of the 21-day consideration period, you knowingly and
voluntarily waive your right to consider this Agreement for 21 days;
(b)    the Company has advised you, and hereby advises you, in writing that you
should consult with an attorney of your own choosing prior to signing this
Agreement, and that you have consulted with, or have had sufficient opportunity
to consult with, an attorney of your own choosing regarding the terms of this
Agreement;
(c)    you are waiving valuable legal rights and releasing the Company of all
claims which may have existed prior to or contemporaneously with the execution
of this Agreement, except for those obligations expressly stated in this
Agreement, and that you are not waiving any claims that may arise after the date
you sign this Agreement;
(d)    you have not relied upon any representation or statement made by the
Company or any employee or other person on behalf of the Company with regard to
the subject matter, meaning or effect of this Agreement and that no statements
made by the Company have in any way unduly coerced or influenced you to execute
this Agreement;





--------------------------------------------------------------------------------




(e)    you have read this Agreement, that it has been written in a manner that
is easy to understand, and that you fully understand its terms;
(f)    except as provided in this Agreement, you have no right or claim,
contractual or otherwise, to any or all of the benefits described in paragraph 2
of this letter;
(g)    this Agreement does not reflect any admission by the Company of any
liability or wrongdoing; and
(h)    you further understand and agree that even if you do sign this Agreement,
you have the right to revoke it by delivering a notice of revocation in writing
to me by mail, personal delivery, or facsimile within seven (7) calendar days of
your signing the Agreement. Because you have this right, this Agreement shall
not become effective or enforceable until the eighth (8th) calendar day after it
is signed by you and has not been revoked.
16.Section 409A: All amounts payable under this Agreement are intended either to
comply to the maximum extent possible with the applicable requirements of Code
section 409A and the applicable regulatory guidance promulgated thereunder
(“Section 409A”) so as to avoid the imposition of additional taxes thereunder or
to comply with the "short term deferral" exception from Section 409A specified
in Treas. Reg. § 1.409A-1(b)(4) (or any successor provision) or the "separation
pay plan" exception specified in Treas. Reg. § 1.409A-1(b)(9) (or any successor
provision), or both of them; this Agreement shall be interpreted and
administered in a manner consistent with the foregoing interpretation. Each
installment payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of applying Section 409A. If
payment of any amount subject to Section 409A is triggered by a separation from
service that occurs while you are a "specified employee" (as defined by Section
409A), and if such amount is scheduled to be paid within six (6) months after
such separation from service, the amount shall accrue without interest and shall
be paid the first business day after the end of such six-month period, or, if
earlier, within 15 days after the appointment of the personal representative or
executor of your estate following your death. "Termination of employment,"
"resignation" or words of similar import, as used in this Agreement shall mean,
with respect to any payments subject to Section 409A, your "separation from
service" as defined by Section 409A. Although the Company intends that amounts
payable to you under this Agreement will either not be subject to taxation under
Section 409A or shall comply with the exceptions under Section 409A so as to not
be subject to Section 409A, the Company does not guarantee any particular tax
treatment for amounts payable to you hereunder. You shall be solely responsible
for the tax consequences with respect to all amounts payable under this
Agreement, and in no event shall the Company have any responsibility or
liability if this Agreement does not meet any applicable requirements of Section
409A.
17.Entire Agreement: You understand and acknowledge that this Agreement, along
with any agreements you have signed regarding post-employment duties of
nondisclosure, protection of trade secrets, inventions assignment, and/or
non-solicitation/non-competition, contain the entire agreement between the
Company and you with respect to any matters referred to in the Agreement and
supersedes any previous oral or written agreements.





--------------------------------------------------------------------------------




18.Governing Law: This Agreement shall be construed, administered and enforced
according to the laws of the Commonwealth of Pennsylvania, without regard to
choice of law principles, and except as preempted by federal law.
If the above is consistent with your understanding and if you are in agreement
with all of its terms, please sign the enclosed copy of this Agreement and
return it to me.


Very truly yours,


/s/ Richard R. Lovely
Richard R. Lovely
Senior Vice President, Human Resources
Triumph Group, Inc.




Agreed to and accepted by the undersigned the 26th day of May, 2016.


/s/ Jeffrey L. McRae         /s/ Elisabeth H. Barrett
Jeffrey L. McRae                    Witness





